DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 03/06/2020 has been considered by the Examiner and made of record in the application file.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 has been written with two sentences.  A proper claim should be in the form of ONE complete sentence with proper punctuation.  Line 8 states “coupled to the UHF tag.  The HF tag is structured” which should be replaced with “coupled to the UHF tag, the HF tag is structured”.    
Appropriate correction is required.




Allowable Subject Matter
Claim 1 is objected to as containing allowable subject matter and would be allowable if it were to overcome the claim objection.
Regarding claim 1, the best prior art of record found during the examination of the present application, Frey et al. (US 2013/0264390 A1 herein Frey), fails to specifically teach, suggest, or disclose a dual mode beam powered RFID tag physically associated with a vehicle or rail car, the dual mode RFID tag structured for use with an HF reader, the Dual mode beam powered RFID tag comprising: a case; a UHF tag stored inside the case, the UHF tag structured to store first information about the rail car or vehicle; and an HF tag stored inside the case, the HF tag structured to store second information about the UHF tag data, wherein the HF tag is not communicatively coupled to the UHF tag. The HF tag is structured to store data that is encrypted to require the HF reader user to contact another database to decode that information, and only after the other database determines the authorization of the HF reader user.
Frey teaches an RFID system 110 includes a RFID reader 112 and an RFID device 114, which may be or comprise an active or passive RFID tag or label.  The reader 112 emits electromagnetic signals 122b at a particular frequency or frequencies tailored for reception by the RFID device 114.  The reader 112 also receives and detects electromagnetic signals 122a that are emitted by the device 114, where the signals 122a are typically of the same or similar frequency as signals 122b.  The signals 122a may be modulated to include information about the device 114, or about an article to which the device 114 is attached or in which the device is embedded (Frey – Figure 1, 
These teachings of Frey differ and fall short of the present application, therefore claim 1 is considered novel and non-obvious over the prior art and therefore are allowed.


Claims 2-8 are allowed.
Regarding claim 2, the best prior art of record found during the examination of the present application, Frey et al. (US 2013/0264390 A1 herein Frey), fails to specifically teach, suggest, or disclose a system to enable storing, monitoring, modifying, and recovering data regarding an object, the system comprising: a beam powered dual mode tag associated with the object to store data about the object, the dual mode tag comprising: a case; a UHF tag inside the case and structured to store a first portion of the data; and an HF tag inside the case and structured to store a second portion of the data; a UHF reader structured to communicate with the UHF tag and recover the first portion of the data from the UHF tag; an HF reader structured to communicate with the HF tag and recover the second portion of the data from the HF tag; and a remote management system having a memory and a communication system 
Frey teaches an RFID system 110 includes a RFID reader 112 and an RFID device 114, which may be or comprise an active or passive RFID tag or label.  The reader 112 emits electromagnetic signals 122b at a particular frequency or frequencies tailored for reception by the RFID device 114.  The reader 112 also receives and detects electromagnetic signals 122a that are emitted by the device 114, where the signals 122a are typically of the same or similar frequency as signals 122b.  The signals 122a may be modulated to include information about the device 114, or about an article to which the device 114 is attached or in which the device is embedded (Frey – Figure 1, and [0036]).  The RFID device 114 includes an electrically insulating substrate 116 and an antenna 118 formed on or in the substrate (Frey – [0037]-[0038]).  Frey also teaches antennas of Figures 4a-c have a coiled or spiral design suitable for use at HF frequencies and the antennas in Figure 4d and 4e have dipole or folded dipole designs suitable for use at UHF frequencies (Frey – Figures 4a-4e, and [0048]).  

Claims 3-8 depend upon allowable claim 2 therefore these claims are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648